United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1852
                                    ___________

United States of America,                *
                                         *
                    Appellee,            *
                                         * Appeal from the United States
      v.                                 * District Court for the District of
                                         * Minnesota.
Stephen W. Carlson,                      *
                                         * [UNPUBLISHED]
                    Appellant.           *
                                         *
                                    ___________

                              Submitted: July 23, 2002

                                   Filed: August 5, 2002
                                    ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Stephen W. Carlson signed promissory notes for federally-insured student
loans in December 1976 and January 1978. The first loan was for $1665, the second
was for $2500. He agreed to repay the notes beginning nine months after he ceased
to be at least a part-time student; the loans carried an interest rate of seven percent.

     The notes were declared in default. The United States Department of
Education gained collection rights when the loans were assigned to it under the
reinsurance program. Carlson did not make any voluntary payments on the notes, and
the United States began collection procedures in 1999. In June 2000, the district
court* granted partial summary judgment to the United States, holding that no
material facts were in dispute about whether Carlson had signed the promissory notes
or defaulted. The parties disputed material facts about the amount of interest owed,
however: Carlson contended he was enrolled as a part-time student until 1984, thus
his loans did not come due until later that year. Department of Education records
indicate his loans came due in November 1980. The United States then stipulated
that Carlson was a part-time student until 1984. In October 2000, because no more
material facts were in dispute, the district court granted summary judgment on the
remaining issue of student loan interest, holding Carlson owed the United States
$4368.15 in principal and $4779.20 in interest.

       When the case was pending in the district court, Carlson raised counterclaims
which were dismissed. Carlson also filed third-party claims against the University
of Minnesota (the university he took out federal student loans to attend). Because the
third-party claims remained unresolved fifteen months after the district court granted
summary judgment to the United States, the United States submitted a Rule 54(b)
motion to the district court, seeking partial final judgment for its loan collection
action. The district court granted this motion on January 18, 2002 and the clerk
entered the judgment on the docket on January 24, 2002.

       Carlson appeals the district court’s adverse grant of the United States’s Rule
54(b) motion. In response, the United States argues Carlson’s appeal should be
dismissed because it was not timely filed. Federal Rule of Appellate Procedure
4(a)(1)(B) states: “When the United States or its officer or agency is a party, the
notice of appeal may be filed by any party within 60 days after the judgment or order


      *
       The Honorable Paul A. Magnuson, United States District Judge for the
District of Minnesota.
                                         -2-
appealed from is entered.” Because only final orders are appealable, a district court’s
judgment or order must comply with Federal Rules of Civil Procedure 58 and 79(a),
which require “for entry of a final judgment, the entry of a separate document [by the
clerk’s office], and notation in the docket by the district court clerk.” Copper v. City
of Fargo, 184 F.3d 994, 989 (8th Cir. 1999); see also Firstier Mtge. Co. v. Investors
Mtge. Ins. Co., 498 U.S. 269, 277 (1991) (noting that the clerk’s office must enter a
judgment on the docket for that judgment to be final). Although the district court
announced its judgment and the clerk’s office issued a separate document on January
18, the judgment did not become final until the clerk’s office entered it in the docket
on January 24. Carlson had sixty days from the date the judgment was entered to file
an appeal. He timely filed his appeal on March 25, the sixtieth day.

       We now turn to Carlson’s claims on their merits. First, Carlson raises
jurisdictional claims. He claims the district court lacked subject matter jurisdiction
in the initial action; however, because the United States is the plaintiff in this action,
the district court had subject matter jurisdiction under 28 U.S.C. § 1345 (2000). He
also argues the district court committed error when it dismissed his counterclaims
against the United States; however, the United States is shielded from lawsuits unless
it specifically waives its sovereign immunity, and it has not done so in this case. See
United States v. Mitchell, 445 U.S. 535, 538 (1980). Finally, he attacks this court’s
jurisdiction to hear the appeal he has filed from the Rule 54(b) motion, but because
the district court’s grant of a Rule 54(b) motion is a partial final order in the case, our
review of the claim is proper. Kassuelke v. Alliant Techsystems, Inc., 223 F.3d 929,
931 (8th Cir. 2000).

       Second, Carlson raises several substantive claims, all of which we have
reviewed, whether stated here or not. Most importantly, Carlson contends the district
court abused its discretion by entering the Rule 54(b) motion. Interstate Power Co.
v. Kansas City Power & Light Co., 992 F.2d 804, 806-07 (8th Cir. 1993) (standard of
review). Although Carlson’s third-party claims against the University of Minnesota

                                            -3-
were raised as part of this litigation, the third-party claims allege discrimination as
well as constitutional violations. Whether Carlson or the University of Minnesota
prevails on those claims, neither outcome will affect the district court’s conclusion
that the United States was entitled to summary judgment on its loan collection action.
Thus, the district court did not abuse its discretion when granting the United States’s
Rule 54(b) motion. Additionally, we agree with the district court that summary
judgment for the United States was appropriate. Curd v. Hank’s Discount Fine
Furniture, Inc., 272 F.3d 1039, 1041 (8th Cir. 2001) (de novo review of summary
judgment).

       For the reasons stated above, we deny the United States’s motion to dismiss
this appeal as untimely and affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-